Citation Nr: 1733840	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  11-23 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an earlier effective date than October 22, 2008 for service connection for major depressive disorder (MDD) and degenerative disc disease, L4-L5 with sciatic nerve involvement (DDD).

2.  Entitlement to a disability rating in excess of 10 percent for MDD prior to February 7, 2013 and in excess of 30 percent from February 7, 2013.

3.  Entitlement to an initial disability rating in excess of 10 percent for DDD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 
INTRODUCTION

The Veteran served in the United States Army from April 1974 through August 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009, February 2010, and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The issues of (1) entitlement to a disability rating in excess of 10 percent for MDD prior to February 7, 2013 and in excess of 30 percent from February 7, 2013 and (2) entitlement to an initial disability rating in excess of 10 percent for DDD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's original claim for entitlement to service connection for mental disabilities and a back condition was received on October 22, 2008.


CONCLUSION OF LAW

The criteria for an effective date prior to October 22, 2008 for the grant of service connection for MDD and DDD have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155 (in effect prior to March 24, 2015), 3.400 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With regard to VA's duties to notify and assist, the Court has held that a claimant claiming entitlement to an earlier effective date is not prejudiced by failure to provide a notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  As discussed below, the facts in this case are not in dispute and the matter is decided based on the law.  Accordingly, additional discussion of the duty to notify is not necessary.

Generally, the effective date of an award of disability compensation based on an original claim or a claim to reopen is the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of compensation based on direct service connection is the date following separation from active service, if the claim is received within one year of that date.  Otherwise, the effective date is the date VA receives the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).

The Veteran's original claim for entitlement to service connection for lower back/spinal injury and depression/anxiety was received on October 22, 2008.  Prior to that date, VA did not receive any claims for entitlement to service connection for these disabilities.  Moreover, the Veteran does not assert that he filed an earlier claim.  Rather, in his April 2014 notice of disagreement, the Veteran generally contends that the effective date should be retroactive to the time of an injury in December 1978.  The Board observes that in December 1978, the Veteran was on active duty, and the law does not provide for the award of service connection for such date.  Therefore, the earliest date for which service connection may be granted for these disabilities is October 22, 2008, the date VA received his original claim.  


ORDER

Entitlement to an earlier effective date than October 22, 2008 for service connection for MDD and DDD is denied. 



REMAND

The Board finds that further development is necessary for the Board to reach a decision in this case.  The Veteran alleged that his spine condition and mental disabilities have worsened since the Veteran was examined by VA in February 2013.  See, e.g., Veteran's December 2014 Statement in Support of Claim; November 2013 email from the Veteran.  The Board received some additional evidence of a worsening spine condition with radiculopathy, which has not been addressed by a VA examiner or the AOJ.  See, e.g., May 2015 NCV/EMG examination results from Advanced Neurodiagnostic Center.  The Board has not received current treatment records including mental health records for the Veteran since 2013.  Therefore, the AOJ should make reasonable efforts to obtain current evidence pertaining to the severity of these conditions including obtaining adequate VA examinations addressing recent treatment records.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and his representative and request their assistance in identifying all relevant outstanding private and VA treatment records.  The AOJ should contact all VA treatment facilities where the Veteran has received treatment in the past and request that they provide the AOJ with all relevant updated treatment records to include records from the Central Texas VA Healthcare System from 2013 through the present.  The AOJ should make reasonable attempts to obtain all identified relevant evidence and associate it with the Veteran's claims file.

2. After associating all identified relevant records with the Veteran's claims file, the AOJ should obtain VA examinations by appropriate examiners of the Veteran's service-connected mental health and spine disabilities.  The AOJ should provide the examiners with complete copies of the Veteran's claims file including this remand order.

The mental health examiner should opine on the current severity of the Veteran's major depressive disorder.  Specifically, the examiner is asked to identify the degree to which the Veteran's depressive disorder has affected his occupational and social functioning.  

The spine examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the back.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner should opine whether the Veteran has developed radiculopathy secondary to his service-connected spine condition, and the examiner should assess the severity of any radiculopathy.

3. After the above development has been completed, the AOJ should readjudicate the claims.  If the benefits sought remain denied, the AOJ must provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999)	



These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


